Citation Nr: 9925846	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  90-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1975 to June 1978.  
He also served in the Reserves at various times between May 
1979 and May 1981, although the dates and duration of such 
service have not been verified.  See August 1984 claim (VA 
Form 21-526, item 10).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  By a 
July 1985 letter, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia (Roanoke RO or RO) 
denied the veteran's petition to reopen a previously and 
finally denied claim of entitlement to service connection for 
a nervous condition.  See 38 U.S.C. § 4008 (1982), currently 
codified at 38 U.S.C.A. § 5108 (West 1991).  The letter 
notified the veteran of that decision at his last known 
address, with a copy sent to his representative, and 
enclosing notification of his appellate rights.  Thus, that 
decision has become final.  See 38 C.F.R. § 19.129 (1985), 
currently codified at 38 C.F.R. § 20.203(a) (1998).  Thus, in 
order for the veteran to obtain service connection for any 
"nervous" disability, including a psychiatric disorder, he 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).
  
In April 1988, the veteran again petitioned to reopen his 
claim.  In June 1988, the RO denied his petition.  The 
veteran filed a responsive notice of disagreement at the RO 
in San Diego, California (San Diego RO), in May 1989.  The 
San Diego RO issued a SOC on the matter in July 1989.  In 
September 1989, the veteran submitted a substantive appeal.  
Thereafter, the claims file was transferred to various ROs as 
the veteran moved around the country.  The RO in St. 
Petersburg, Florida conducted a hearing on the matter in 
November 1996, at which the veteran and his then-wife 
appeared as witnesses (the wife did not testify).

This matter was previously before the Board November 1990, 
November 1992, and March 1994.  On each occasion, the Board 
remanded the case for additional development.  In July 1998, 
the RO returned the case to the Board.  In February 1999, the 
Board determined that an independent medical opinion, by a 
medical expert who is not a VA employee, was warranted to 
resolve certain questions regarding the nature and etiology 
of the claimed disability.  See 38 U.S.C.A. § 5109 (West 
1991).  Later that month, the Board notified the veteran and 
his representative of its intention to seek such an opinion.  
Still later in February, 1999, the medical expert wrote to 
the Board in response to the Board's questions.  The Board 
forwarded a copy of the expert's letter to the representative 
in March 1999, and afforded the representative 60 days in 
which to respond to the expert's opinion.  Although the 
representative submitted a supplemental brief later in March 
1999, the representative did not respond to the gist of the 
expert's opinion.  

The Board notes that a hard copy of an e-mail from the RO, 
dated in October 1998 and attached to the right flap of the 
claims file, indicates that the veteran seeks service 
connection for post-traumatic stress disorder (PTSD).  
Moreover, September 1998 VA hospitalization records, 
submitted in support of the veteran's instant claim, reflect 
that the veteran has manifested some "symptoms" of PTSD, 
which the examiners related to an-service stressor.  The 
Board construes the foregoing as presenting an implied claim 
of entitlement to service connection for PTSD.  Cf. Brannon 
v. West, 12 Vet. App. 32 (1998).  In this regard, the Board 
also notes that a claim of service connection for PTSD is a 
separate and distinct claim from the claim of entitlement to 
service connection for a psychiatric disorder (other than 
PTSD), because they involve different elements of proof.  See 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998), 
cert. den. 119 S.Ct. 404 (1998); and compare, e.g., 38 C.F.R. 
§§ 3.303, 3.307, 3.309 with 38 C.F.R. § 3.304(f) (1998).  The 
RO has not addressed the matter of entitlement to service 
connection for PTSD in the first instance.  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In July 1985, the RO denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
nervous disorder.  The RO notified him of that decision and 
he did not initiate an appeal therefrom.  That decision has 
become final.

2.  Informal hearing presentations (IHPs), written by a 
physician and dated in September 1990 and May 1992, reflect 
the opinion that the veteran has paranoid schizophrenia which 
should be service-connected.  These opinions were not of 
record in July 1985.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously and finally denied claim of entitlement to service 
connection has been presented, insofar as the claim pertains 
to a chronic psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran's claim of entitlement to service connection 
for a chronic psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
is entitled to service connection for paranoid schizophrenia.  
As a preliminary matter, the Board must determine whether at 
new and material evidence has been presented sufficient to 
reopen the claim, which was previously and finally denied by 
the RO in July 1985.  In this regard, the Board notes that 
the etiological opinions voiced by the physician in the 
September 1990 and May 1992 IHPs were not of record in July 
1985, and reflect etiological opinions linking the veteran's 
schizophrenia to service.  Thus, the IHPs serve not only to 
reopen the claim, but also to well ground it.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  See 
Winters v. West, 12 Vet. App. 203 (1998); Elkins v. West, 
12 Vet. App. 209 (1998).  


ORDER

The appellant's claim is reopened, and found to be well 
grounded; thus, to this extent, the appeal is granted.


REMAND

Before addressing the merits of his claim, the Board must 
inquire as to whether VA has satisfied VA's duty to assist 
has been satisfied.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The answer 
is no, and a remand is required to cure duty to assist 
problems, for the following reasons.  38 C.F.R. § 19.9 
(1998).  First, certain VA medical reports that are mentioned 
in the record, but are not in the file, need to be obtained 
if reasonably possible, as specified in the indented remand 
instruction paragraphs, below.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Board is on constructive notice of certain 
VA records which, if relevant and possibly determinative of 
the appeal, must be obtained via remand); accord, Dunn v. 
West, 11 Vet. App. 462 (1998) (Bell applied to require remand 
for Vets Center records).

Second a statement from the Social Security Administration 
(SSA), submitted at or about the time of the November 1996 RO 
hearing, reflects that in June 1989, the Social Security 
Administration (SSA) awarded disability benefits to the 
veteran.  However, the RO has only obtained the medical 
records that SSA used in its May 1988 denial of benefits, so 
the medical records used in the June 1989 SSA determination 
need to be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (duty to assist requires VA to obtain pertinent 
evidence used in SSA disability determinations prior to 
adjudication of claim).  While further delay in the 
adjudication of this appeal is regrettable, the Board is 
bound by the above-cited precedents of The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).

This case is REMANDED for the following actions: 

1.  The RO should contact the veteran 
and his representative and ask the 
veteran to identify the source of any 
pertinent medical evidence which has not 
yet been associated with the file.  
After providing the veteran a reasonable 
period of time in which to respond, the 
RO should take reasonable steps to 
obtain any information sufficiently 
identified.  38 C.F.R. § 3.159 (1998).  
All materials obtained should be 
associated with the file.

2.  The RO should take reasonable steps 
to verify  the veteran's alleged service 
in the Reserve (from May 1979 to May 
1981), and to obtain any service medical 
records generated during such service.

3.  The RO should take reasonable steps 
to obtain, for the dates indicated, 
psychiatric treatment records from the 
following VA facilities:  from the VAMC 
in Salem, Virginia, all outpatient 
records, inpatient records, and 
hospitalization summaries generated from 
March 1997 to date (indicated in the 
veteran's January and February 1998 
statements), including the VA 
hospitalization summary for the 
veteran's February 1997 hospitalization 
(mentioned in the veteran's March 1997 
Income and Net Worth Statement); from 
the Vets Center in Salem, Virginia, all 
treatment records dated from March 1983 
to present (mentioned in the March 1983 
VA inpatient treatment records); from 
the VAMC in Hampton, Virginia, all 
inpatient and outpatient treatment 
records dated from October 1998 to date 
(indicated in the October 1998 inpatient 
treatment records from that facility); 
from the VAMC in San Diego, California, 
all outpatient and inpatient treatment 
records and hospitalization summaries 
dated from May 1975 to June 1978 
(mentioned in the veteran's first May 
1989 statement); from the VAMC in 
Augusta, Georgia, all inpatient 
treatment records for the veteran's May 
1988 hospitalization (mentioned in the 
veteran's second May 1989 statement, and 
indicated by the corresponding May 1988 
hospitalization summary); from the VAMC 
in Memphis, Tennessee, all inpatient 
treatment records for the veteran's 
April to May 1989 hospitalization 
(mentioned in the veteran's second May 
1989 statement, and indicated by the 
corresponding May 1989 hospitalization 
summary), and all inpatient records and 
hospitalization summaries from the 
veteran's hospitalizations from 1985 to 
1988, if they exist (mentioned in the 
April 1995 VA hospitalization summary 
and during the November 1996 RO hearing 
(transcript p. 1); from the VA Clinic in 
Canton, Ohio, all outpatient records 
dated from September 1995 to March 1997 
(mentioned in the veteran's March 1997 
Income and Net Worth Statement); from 
the VAMC in Brecksville, Ohio, all 
inpatient treatment records for the 
veteran's March to April 1995 
hospitalization (mentioned in the 
veteran's March 1995 statement, and 
indicated by the corresponding April 
1995 hospitalization summary), and all 
inpatient treatment records and 
hospitalization summaries relating to 
the veteran's hospitalization(s) in May 
1995 and January 1996 (mentioned in the 
May 1995 VA outpatient records and the 
veteran's January 1996 statement); from 
the VAMC in Tampa, Florida, all 
inpatient treatment records for the 
veteran's February 1996 hospitalization 
(mentioned in the veteran's second 
February 1996 statement, and indicated 
by the corresponding February 1996 
hospitalization summary), and all other 
inpatient records and hospitalization 
summaries generated from September 1995 
to March 1997 (mentioned in the 
veteran's March 1997 Income and Net 
Worth Statement).  The RO should also 
take reasonable steps to better identify 
the source of the following VA treatment 
records, and take reasonable steps to 
obtain the records, if not already 
obtained:  treatment records dated from 
1989 to 1991, and in June 1997, from the 
VA Clinic in "La Jolla California" 
(mentioned in the June and July 1991 
private medical records of Alvarado 
Parkway Institute, the veteran's 
September 1989 substantive appeal, and 
the June 1997 report of contact from the 
veteran).  In doing so, the RO might 
want to solicit the assistance of the 
veteran and his representative.  All 
materials obtained should be associated 
with the file.

4.  The RO should take reasonable steps 
to obtain copies of the medical evidence 
used by the Social Security 
Administration in its determination that 
the veteran was entitled to disability 
benefits as of January 1989, as well as 
a copy of the corresponding 
determination and award.  All materials 
obtained should be associated with the 
file. 

5.  Thereafter, the RO should review the 
file to ascertain whether any further 
development of the documentary evidence 
is warranted, or any other development 
which might be indicated pursuant to the 
duty to assist.

6.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claim of entitlement to service 
connection for a chronic psychiatric 
disorder, including his allegations that 
a psychosis manifested to a compensable 
degree within a year of service, and his 
alternative contention that service 
aggravated a disability that existed 
prior to service (see April 1997 Form 
9).  If any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued to the veteran 
and his representative.  The SSOC should 
address all evidence received since the 
last SSOC was issued (see March 1998 
SSOC), and should contain a recitation 
to the substantive laws and regulations 
regarding service connection.  See, 
e.g., 38 U.S.C.A. §§ 1131, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (1998).  In particular, the 
SSOC should recite to the all versions 
of the rating criteria for mental 
disabilities in effect during the 
pendency of the veteran's claim (filed 
in April 1988), because the most 
favorable version of such criteria will 
determine whether any psychosis 
manifested to a compensable degree 
within a year after service.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thereafter, the veteran and his representative should be 
afforded a reasonable opportunity to respond.  Subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed of the need to act, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to comply with governing adjudicative procedures 
and afford the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

